DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebeaux (U.S. 2007/0084423).
Regarding claim 7, Lebeaux teaches a data acquisition and processing system that can be coupled to a pressure or differential pressure sensor to receive sensor signals, process the pressure or differential pressure sensor data to calculate fluid level, store the fluid level data, transmit the fluid level data to another plant system, and automatically initiate actuation of the emergency pressure equalizing system in the event of a leak (see para. 0012, 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. 2017/0089746) in view of Lebeaux.
	Regarding claims 1 and 6, Rossi teaches a fluid level measurement system 70, comprising: an instrument line 98 configured for installation within a fluid storage tank or vessel 72, the instrument line having a first end configured to be installed below a fluid level of the storage tank and a second end configured to be installed above the fluid level of the storage tank (see figure 7), the first end including a first pressure diaphragm plate 94 (see para. 0089) configured to communicate with fluid within the storage tank; a pressure sensor 76 configured to be connected to the second end of the instrument line; and a relief valve 86 configured to open and allow high-pressure gas in the tank to escape through a ventilation port.
	However, Rossi does not explicitly teach wherein the valve is configured to open in order to depressurize the tank until tank pressure equalizes with the surrounding atmospheric pressure.
	Lebeaux teaches a storage tank 1 comprising an instrument line 4, a pressure sensor 9, and a relief valve (6, 7) designed to electronically open when over-pressure conditions happens within the tank 1 (see para. 0027).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Rossi with the teaching of LeBeaux in order to maintain acceptable pressure in the storage tank.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855